                   3:20-cr-30062-SEM-TSH # 14    Page 1 of 3
                                                                                    E-FILED
                                                    Monday, 07 December, 2020 10:21:34 AM
                                                               Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, )
                          )
         Plaintiff,       )
                          )
    v.                    )               Case No. 20-cr-30062
                          )
CHARLES BARGER,           )
                          )
         Defendant.       )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Defendant Charles Barger’s

Motion for Reconsideration of Detention Order (d/e 12). For the reasons

set forth below, the Motion is DENIED.

      On October 7, 2020, the Grand Jury indicted Barger on one count of

Possession with Intent to Distribute 5 Grams or More of Methamphetamine

(Actual) in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). Indictment (d/e

1).

      On November 13, 2020, this Court held a detention hearing for

Barger. The Court ordered Barger detained. The Court found that Barger

was charged with a controlled substance offense, and the evidence against

Barger was strong. The Court further found that Barger had a history of

failure to comply with court-ordered terms of release. He previously
                                 Page 1 of 3
                   3:20-cr-30062-SEM-TSH # 14    Page 2 of 3




violated the terms his prior probation and supervised release resulting in

revocation. Barger further was on probation for a felony drug offense at the

time of the offense alleged in the Indictment. The Court noted that location

monitoring only showed a defendant’s location and did not provide any

information of a defendant’s activities. The Court found that no

combination of conditions of release would reasonably assure the safety of

any other person and the community. Detention Order entered November

18, 2020 (d/e 11) (Detention Order), at 2-3.

      Barger now moves for reconsideration of the Detention Order based

on new information pursuant to 18 U.S.C. § 3142(f). Barger states that he

now can be admitted to an inpatient drug treatment program at Turning

Point Recovery Centers in Hannibal, Missouri (Turning Point). He states

that his failure to comply with court-ordered conditions of release in the

past were all related to his drug addiction. He states that those

circumstances would change if he received inpatient drug treatment. He

asks for release on bond on the condition that he check himself into

Turning Point by December 9, 2020, at 11:00 a.m., for inpatient drug

treatment.

      The Government opposes the Motion because of Barger’s significant

criminal history and his history of non-compliance with court ordered terms

                                 Page 2 of 3
                   3:20-cr-30062-SEM-TSH # 14     Page 3 of 3




of release. The Government also opposes the Motion because Turning

Point is not a secure facility so Barger could leave the facility at any time.

      The Court agrees with the Government. Turning Point is not a secure

facility. Barger, therefore, could leave at any time. He has demonstrated a

willingness to violate court-ordered terms of release, so the Court has no

basis to believe that he would stay at Turning Point. Further, the

Indictment alleges that he committed the alleged offense in this case while

on probation for a felony drug offense. Finally, Barger has a history of

felony drug convictions and the evidence against Barger in this case is

strong. Under the circumstances in this case, including the new

information presented in the Motion, the Court is still convinced that no

combination of conditions of release will reasonably assure the safety of

any other person and the community.

      THEREFORE, IT IS ORDERED that Defendant Charles Barger’s

Motion for Reconsideration of Detention Order (d/e 12) is DENIED.

ENTER: December 7, 2020

                               s/ Tom Schanzle-Haskins
                               TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                  Page 3 of 3
